EXPERIENCE ART AND DESIGN, INC. For Immediate Release Company Contact: Gordon Root President (971) 202-2435 gordon@ExperienceAD.com Experience Art and Design Appoints three new Board Members Gary Arford, Michael Noonan and Roy Rose to join Board of Directors PORTLAND, Oregon, December 30, 2013 - Experience Art and Design, Inc., (OTCQB: EXAD) a Nevada corporation (“EXAD” or the “Company”), is pleased to announce the appointment of Gary Arford, Michael Noonan and Roy Rose to its Board of Directors. Mr. Gary Arford is the President and Founder of Comprehensive Wealth Management, a financial planning and investment management firm that specializes in allocating, protecting, and leveraging assets for executives, professionals, and small business owners. Prior to experience included two decades as a senior officer for US Bancorp where he held portfolios valued at over $1 billion for real estate and international lending, amongst others. Mr. Michael Noonan has more than 25 years of corporate finance and corporate governance experience with companies listed on the New York Stock Exchange, Nasdaq and the American Stock Exchange. He received an Executive Juris Doctorate from Concord School of Law in Los Angeles, California, an MBA from Athabasca University in Alberta, Canada; and a Bachelor of Business Administration degree in Business Administration and Economics from Simon Fraser University in British Columbia, Canada. Mr. Roy Rose has structured nearly 40 acquisitions, mergers and management buyouts since 1985. He has also served in the roles of Chairman, CEO, Board Member and President of numerous companies as well as sat on the boards of several non-profits. Mr. Rose’s most recent efforts have been focused around creating sustainable philanthropic endeavors.
